Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 1 of 11 PageID #: 1585



   UNITED STATES DISTRICT COURT
   EASTERN DISTRICT OF NEW YORK
   --------------------------------------------------------------- X
                                                                   :
   JEFFERY FELTON,
                                                                   :
                                            Plaintiff,
                                                                   : MEMORANDUM
                              - against -
                                                                   : DECISION AND ORDER
   LOCAL UNION 804, INTERNATIONAL
   BROTHERHOOD OF TEAMSTERS, UNITED : 17-CV-2309 (AMD) (RML)
   PARCEL SERVICE,                                                 :
                                            Defendants.            :
   --------------------------------------------------------------- X
                                                                   :
   --------------------------------------------------------------- X
                                                                   :
   JEFFERY FELTON,
                                                                   :
                                            Plaintiff,
                                                                   :
                              - against -                          :
                                                                   :
   LOCAL UNION 804, INTERNATIONAL                                  :
   BROTHERHOOD OF TEAMSTERS, EDDIE                                 : MEMORANDUM
                                                                   : DECISION AND ORDER
   VILLALTA, DANNY MONTALVO, KIRK                                  :
   SHOCKER, JOE FORCELLI, MARK                                     :
                                                                   :
   JOHNSON, JOSHUA S. POMERANZ, UNITED : 17-CV-4803 (AMD) (RML)
   PARCEL SERVICE, JOHN REINWALD,                                  :
   KENNETH KLEIN, HECTOR SANCHEZ,                                  :
                                                                   :
   ROBERTO VARGAS, DAN DALY, MATT                                  :
   HOFFMAN,                                                        :

                                            Defendants.            :
   --------------------------------------------------------------- X
                                                                   :

   ANN M. DONNELLY, United States District Judge::
                                                       :
         Before the Court are the defendants’ motions to dismiss the pro se plaintiff’s ninth
                                                       :
   amended complaint, in which he claims that his union: breached its duty to fairly represent him.
                                                       : dismiss the plaintiff’s complaint because
   On March 5, 2019, I granted the defendants’ motion to
                                                       :
   it failed to state a hybrid Section 301 Labor Management Relations Act/duty of fair
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 2 of 11 PageID #: 1586



   representation claim.1 (ECF No. 85.) In light of the plaintiff’s pro se status, I granted him leave

   to amend his complaint, and explained that he must include specific factual allegations about the

   defendants’ arbitrariness and bad faith in order to sustain his claim. (Id.) On April 22, 2019, the

   plaintiff filed his seventh amended complaint (ECF No. 87), and then eighth and ninth amended

   complaints. (ECF Nos. 88, 89.) I deemed the ninth amended complaint the operative complaint.

   The defendants moved to dismiss that complaint on November 21, 2019. (ECF Nos. 97, 99.)

   The plaintiff opposed the motion to dismiss and requested leave to file a tenth amended

   complaint. (ECF Nos. 102, 104.) For the reasons that follow, the defendants’ motion to dismiss

   is granted and the plaintiff’s request to file a tenth amended complaint is denied.

                                                BACKGROUND2

             I assume the parties’ familiarity with the underlying facts and incorporate them from my

   prior order on the motion to dismiss. (See ECF No. 85.) As relevant here, UPS fired the

   plaintiff, a member of Teamsters Local 804, on January 4, 2016 for “taking home package car

   keys” in violation of UPS rules. (ECF No. 89 ¶ 3.) On January 12, 2016, the union submitted a

   grievance to arbitration against UPS for unjust termination; the union assigned Joe Forcelli to be




   1
       The plaintiff filed his first complaint in New York State Supreme Court on March 23, 2017, which the
       defendants removed to this Court. (Felton v. Local Union 804, Int’l Bhd. of Teamsters et al., No. 17-
       CV-4803, ECF No. 1.) He filed a separate complaint in federal court on April 12, 2017, which I
       dismissed sua sponte with leave to amend. (ECF No. 4.) After the plaintiff filed multiple amended
       complaints on both dockets, I ordered that the actions be consolidated.
   2
       For purposes of this motion, I accept as true the factual allegations in the operative complaint and draw
       all inferences in the plaintiff’s favor. See Town of Babylon v. Fed. Hous. Fin. Agency, 699 F.3d 221,
       227 (2d Cir. 2012). In his operative complaint, the plaintiff relies on various policies, transcripts and
       emails, and attaches them as exhibits. (See ECF No. 89.) Accordingly, I consider them in deciding this
       motion. See Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002); Fed R. Civ. P. 10(c)
       (“A copy of a written instrument that is an exhibit to a pleading is a part of the pleading for all
       purposes.”).


                                                          2
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 3 of 11 PageID #: 1587



   the plaintiff’s representative. (Id. ¶ 5.) The arbitration panel ultimately upheld the plaintiff’s

   termination.

             The plaintiff alleges that Mr. Forcelli breached his duty of fair representation in

   arbitrating the grievance. (Id.) Specifically, he claims that Mr. Forcelli withheld from the panel

   critical evidence establishing that UPS’s primary witness, Hector Sanchez, altered his version of

   events leading to the plaintiff’s termination. (Id. ¶ 14 (“The evidence was irrefutable proof that

   the UPS representative and its witnesses lied about the work incident that lead [sic] to Plaintiff’s

   wrongful termination and the Union representative, Joe Forcelli, . . . arbitrarily DID NOT

   PRESENT PLAINTIFF’S EVIDENCE!!!”).) The plaintiff also alleges that Mr. Forcelli failed to

   cross-examine adverse witnesses. (Id. ¶ 10 (“The false statements from the Employer’s

   witnesses that went unchallenged by Joe Forcelli which lead [sic] the Panel to believe the UPS

   witnesses were telling the truth.”).) According to the plaintiff, these failures constituted a breach

   of Mr. Forcelli’s duty to represent him fairly and caused him the “loss of his Arbitration and

   career.”3 (Id. ¶ 6.)

                                              LEGAL STANDARD

             The plaintiff is proceeding pro se, so his pleadings must be held “to less stringent

   standards than formal pleadings drafted by lawyers.” Hughes v. Rowe, 449 U.S. 5, 9 (1980);

   accord Erickson v. Pardus, 551 U.S. 89, 94 (2007); Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

   2009). Still, a complaint must plead “enough facts to state a claim to relief that is plausible on its


   3
       The plaintiff filed an additional submission on June 5, 2020, in which he responds to the union’s
       assertion that the arbitration panel had access to recordings that the plaintiff says demonstrate
       inconsistencies in a witness’s testimony. (ECF No. 112.) The plaintiff urges the Court to accept his
       allegations that the union neither admitted the plaintiff’s recordings into evidence nor presented them at
       the hearing. (Id. ¶¶ 10-13.) On a motion to dismiss, the Court accepts as true all the factual allegations
       in the plaintiff’s operative complaint. Therefore, I accept as true the allegations that the union
       completely withheld the recordings, and did not submit them into evidence or present them to the
       arbitration panel.

                                                          3
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 4 of 11 PageID #: 1588



   face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility

   when the plaintiff pleads factual content that allows the court to draw the reasonable inference

   that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

   (2009). While “detailed factual allegations” are not required, “[a] pleading that offers ‘labels and

   conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’” Id.

   (quoting Twombly, 550 U.S. at 555). Similarly, a complaint fails to state a claim “if it tenders

   ‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Id. (quoting Twombly, 550 U.S. at

   557).

                                               DISCUSSION

     I.    Motion to Dismiss the Ninth Amended Complaint

           “It is well established that a union has ‘a statutory duty fairly to represent all of the

   employees it represents, both in its collective bargaining and in its enforcement of the resulting

   collective bargaining agreement.’” Figueroa v. Foster, 864 F.3d 222, 229 (2d Cir. 2017)

   (quoting Vaca v. Sipes, 386 U.S. 171, 177 (1967) (quotation marks and alterations omitted)). To

   establish a breach of the duty of fair representation, a plaintiff must (1) “prove that the union’s

   actions or inactions are either arbitrary, discriminatory, or in bad faith,” and (2) “demonstrate a

   causal connection between the union’s wrongful conduct and [the plaintiff’s] injuries.” Vaughn

   v. Air Line Pilots Ass’n, Int’l, 604 F.3d 703, 709 (2d Cir. 2010) (citations and quotation marks

   omitted).

           “A union’s actions are ‘arbitrary only if, in light of the factual and legal landscape at the

   time of the union’s actions, the union’s behavior is so far outside a wide range of reasonableness

   as to be irrational.’” Id. (quoting Air Line Pilots Ass’n, Int’l v. O’Neill, 499 U.S. 65, 67 (1991)).

   “Tactical errors are insufficient to show that the union acted arbitrarily; even negligence on the


                                                      4
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 5 of 11 PageID #: 1589



   union’s part does not give rise to a breach.” Wolfinger v. Consol. Edison Co. of N.Y., Inc., No.

   17-CV-1710, 2018 WL 3637964, at *6 (E.D.N.Y. July 31, 2018) (quoting Vaughn, 604 F.3d at

   709) (internal quotation marks and alterations omitted). A finding of “bad faith requires a

   showing of fraudulent, deceitful or dishonest action.” White v. White Rose Food, a Div. of

   Digorgio Corp., 237 F.3d 174, 179 (2d Cir. 2001) (quoting Sim v. N.Y. Mailers’ Union No. 6,

   166 F.3d 465, 472 (2d Cir. 1999) (alteration omitted)).

          Given these standards, a plaintiff bears an “enormous burden” in establishing that his

   union breached this duty. Wolfinger, 2018 WL 3637964, at *6 (quoting Nicholls v. Brookdale

   Univ. Hosp. & Med. Ctr., No. 05-CV-2566, 2005 WL 1661093, at *7 (E.D.N.Y. July 14, 2006)).

   A district court’s review of an alleged breach of a union’s duty of fair representation is “highly

   deferential, recognizing the wide latitude that negotiators need for the effective performance of

   their bargaining responsibilities.” O’Neill, 499 U.S. at 78 (citations omitted).

          I dismissed the sixth amended complaint because the plaintiff’s allegations—that Mr.

   Forcelli did not argue that UPS breached Articles 7 and 12 of the CBA, did not give the opening

   statement that the plaintiff wanted, declined to present certain evidence, did not ask questions

   that the plaintiff submitted, did not discuss past wrongful disciplinary actions by UPS and did not

   cross-examine UPS’s witnesses—demonstrated, at most, negligence on the union’s part. (ECF

   No. 85.) The question before me now is whether the allegations in the ninth amended complaint

   demonstrate that the Union acted irrationally or in bad faith in representing the plaintiff. I find

   that they do not.

          To be sure, the allegations in the ninth amended complaint are more specific about the

   plaintiff’s interactions with Mr. Forcelli. As the plaintiff describes it, Mr. Forcelli praised the

   evidence that the plaintiff gathered, including some transcripts; the plaintiff attaches emails in



                                                     5
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 6 of 11 PageID #: 1590



   which Mr. Forcelli characterizes the evidence as critical to the case. (ECF No. 89 ¶ 6; Id. Ex. 5

   (“I have informed them of the transcripts. It will be interesting to see their response when they

   see the conflicting statements by their supervisors. I would like them to be in possession of the

   materials next week, to see if they are interested in dropping their case with the new evidence

   and the manager out of the picture.”).) The plaintiff also claims that Mr. Forcelli withheld the

   evidence from the panel, which the plaintiff says was either irrational or the product of a bad

   faith effort to protect UPS. (ECF No. 104 at 10.)

             The conduct that the plaintiff alleges, while troubling if true, is not “so egregious as to be

   evidence of bad faith and failure fairly to represent [the plaintiff].” Barr v. United Parcel Serv.,

   Inc., 868 F.2d 36, 43 (2d Cir. 1989). As a contrast, it is helpful to look at cases in which

   plaintiffs’ allegations were sufficient to state a duty of fair representation claim; in those cases,

   the unions did nothing at all to represent the plaintiffs.4 In Passante v. New York State Nurses

   Association, Passante alleged that the union did not notify her that her grievance hearings were

   scheduled, and that her grievances were denied because she did not appear for the hearings. No.

   10-CV-087, 2010 WL 2425953, at *3 (N.D.N.Y. June 11, 2010). The court held that the union’s

   handling of the grievance was “not a tactical decision but rather an arbitrary omission—an

   omission that may have involved either no decision at all or a decision made in reckless

   disregard of Passante’s rights.” Id. Similarly, in Thomas v. Little Flower Rehabilitation &

   Nursing, Thomas alleged that the union failed entirely to initiate or process her grievance and

   then falsely represented that it was negotiating a settlement. 793 F. Supp. 2d 544, 548-49

   (E.D.N.Y. 2011). The court held that these allegations amounted to arbitrary conduct sufficient



   4
       The plaintiff objects to the defendants’ citation to case law and the Court’s reliance on it. (ECF No.
       93.) While it may be frustrating for the plaintiff, looking at decisions in similar cases is part of what
       judges do in determining whether a complaint is sufficient.

                                                           6
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 7 of 11 PageID #: 1591



   to state a duty of fair representation claim. Id. at 549. In each of these cases, the union’s defense

   of its member was grossly deficient, because of the union’s complete failure to act on its

   member’s grievance.

          But when the union does act on a grievance, as the union did here, its failure to present

   specific evidence during an arbitration is not sufficient to form the basis of an unfair

   representation claim. See Martino v. Metro N. Commuter R. Co., 582 F. App’x 27, 28-29 (2d

   Cir. 2014) (summary order) (affirming dismissal of hybrid § 301 LMRA claim where the

   plaintiff alleged that the union failed to “object to prior disciplinary history,” “advance [a]

   ‘crucial’ argument,” and “present certain witnesses”); Guerrero v. Soft Drink & Brewery

   Workers Union, No. 15-CV-911, 2016 WL 631296, at *4 (S.D.N.Y. Feb. 16, 2016) (“[T]he

   union’s failure to call certain witnesses at the hearing, and the union’s failure to allege or argue

   fraud against [the employer] for the [employee’s] intentional misrepresentation to the shop

   steward,” were unactionable “tactical missteps.”); Mussafi v. Fishman, No. 12-CV-2071, 2012

   WL 5473874, at *5 (S.D.N.Y. Nov. 12, 2012) (dismissing hybrid § 301 LMRA claim that the

   union failed to produce a video recording and call a witness that the plaintiff “assert[ed] would

   support his account”); Dennis v. Local 804, No. 07-CV-9754, 2009 WL 1473484, at *5

   (S.D.N.Y. May 27, 2009) (granting motion to dismiss hybrid § 301 LMRA claim where the

   plaintiff alleged that “the Union’s attorney representing him at the arbitration refused to present

   available evidence in his defense or to call certain witnesses”).

          The conduct that the plaintiff alleges, while obviously upsetting to the plaintiff, is not the

   type of conduct that was alleged in Passante and Thomas—a complete failure to act. Rather, the

   plaintiff’s allegations establish only that the union failed to present specific evidence which, as

   described above, is not sufficient to form the basis of an unfair representation claim. The



                                                     7
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 8 of 11 PageID #: 1592



   plaintiff argues that his case is distinguishable because he has recorded evidence of the union’s

   conduct:

          [The defendants] can refer to case laws all they want. None of the charging
          parties in those cases against the Unions had the type of rare irrefutable evidence
          or exhibits that the Plaintiff possess[es] in this case. Those other victims that filed
          charges against the Union did not record the Union and were not be able to prove
          what was discussed and arranged with the Union which makes their claims
          hearsay. There is no hearsay in this case.

   (ECF No. 104 at 2); see also (ECF No. 93 at 2-3 (“All allegations against those different Unions

   are very similar to the Plaintiff, Jeffrey Felton’s claim against Local Union 804. . . . The fact is,

   those cases and the Plaintiff’s claim in this case have a GLARING difference. In those other

   cases, NONE of those Plaintiffs alleged or proved that their Unions ACCEPTED and

   AGREED TO PRESENT their preferred evidence which is entirely different. Unfortunately,

   none of those poor victims recorded their corrupted Union representatives and the victims in

   the case laws were unable to prove that their Union representative agreed to use and present their

   preferred evidence.”).) But the strength of the plaintiff’s evidence is not relevant on a motion to

   dismiss because the Court already assumes the truth of the plaintiff’s allegations and then

   considers whether they state a claim for unfair representation. See Vogt v. Greenmarine

   Holding, LLC, 318 F. Supp. 2d 136, 144 (S.D.N.Y. 2004) (“Of course, on a motion to dismiss,

   the Court does not weigh the strength of the evidence, and simply considers whether the

   complaint alleges sufficient facts which, if true, would permit a reasonable factfinder to find

   defendants liable.”). As discussed above, the plaintiff’s allegations do not state a claim for unfair

   representation. Accordingly, the ninth amended complaint is dismissed.

    II.   Motion for Leave to File a Tenth Amended Complaint

          When the time to amend a pleading as a matter of right has expired, “a party may amend

   its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

                                                     8
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 9 of 11 PageID #: 1593



   15(a)(2). “Leave to amend, though liberally granted, may properly be denied for: ‘undue delay,

   bad faith or dilatory motive on the part of the movant, repeated failure to cure deficiencies by

   amendments previously allowed, undue prejudice to the opposing party by virtue of allowance of

   the amendment, futility of amendment, etc.” Ruotolo v. City of New York, 514 F.3d 184, 191 (2d

   Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182 (1962)).

           The plaintiff argues that he should be permitted to file a tenth amended complaint

   because his understanding of the union’s legal obligations has evolved over the course of the

   litigation. (ECF No. 101.) The defendants counter that the plaintiff has filed ten insufficient

   complaints, failed to cure the deficiencies identified by the Court and caused the defendants

   significant delay. (ECF No. 105.) The defendants also argue that the proposed tenth amended

   complaint is deficient, so that granting the amendment would be futile. (Id.) Because the

   allegations in the plaintiff’s tenth amended complaint are also insufficient to plead a breach of

   the duty of fair representation claim, I deny the motion for leave to amend.

           The plaintiff’s allegations about Mr. Forcelli’s conduct are not materially different from

   those in his prior complaints. (ECF No. 102 ¶¶ 56-79.) For the reasons stated above, those

   allegations are insufficient to state a duty of fair representation claim. The plaintiff’s new

   allegations concern the conduct of Mark Johnson, the union’s business agent, in handling the

   investigation into the plaintiff’s grievance. The plaintiff claims that Mr. Johnson breached his

   duty by (1) not asking UPS certain questions during a January 18, 2016 meeting, (2) diluting the

   contents of the plaintiff’s grievance, (3) not confronting UPS management about its violations of

   the CBA, and (4) ignoring the plaintiff’s calls, texts and emails about the case. (Id. ¶¶ 12-34.)

   Ultimately, Mr. Forcelli took over the plaintiff’s representation, and pursued his case to

   arbitration. (Id. ¶ 39.)



                                                     9
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 10 of 11 PageID #: 1594



          “Included in the union’s duty of fair representation is the fair and prompt consideration

   and, if dictated by controlling legal standards, processing on behalf of employees of their claims

   under contract dispute resolution procedures.” Cruz v. Local Union No. 3 of Int’l Bhd. of Elec.

   Workers, 34 F.3d 1148, 1153 (2d Cir. 1994) (citation and internal quotation marks omitted).

   “When an employee claims that the union’s decision not to file a grievance is a breach of the

   duty of fair representation, courts typically seek to determine whether the union’s conduct can be

   characterized as arbitrary.” Clarke v. Commc’ns Workers of Am., 318 F. Supp. 2d 48, 56

   (E.D.N.Y. 2004) (collecting cases). “A union acts arbitrarily in failing to initiate or process a

   grievance when it ‘ignores or perfunctorily presses a meritorious claim.’” Thomas, 793 F. Supp.

   2d at 548 (quoting Samuels v. Air Transport Local 504, 992 F.2d 12, 16 (2d Cir. 1993) (citation

   omitted)).

          The union here pursued the plaintiff’s grievance to arbitration. Therefore, the plaintiff

   cannot assert a claim that the union failed to initiate or process his claim. In other words, since

   the union ultimately arbitrated the plaintiff’s claim, the “question of whether the representation

   during the arbitration was ineffective to the point of breach rests on an evaluation of the outcome

   of the grievance procedure.” Fagundes v. Lane, No. 12-CV-1634, 2014 WL 1276373, at *6

   (E.D.N.Y. Mar. 27, 2014). As discussed above, the plaintiff has not stated a claim that Mr.

   Forcelli breached the duty of representation in arbitrating the plaintiff’s claim. Accordingly, the

   allegations in the proposed tenth amended complaint are still insufficient.

          The plaintiff has filed ten complaints over the past three years. I have considered and

   dismissed two of them, and find that the proposed tenth amended complaint does not cure the

   issues that I previously identified. Further, the defendants are being prejudiced by having to




                                                    10
Case 1:17-cv-02309-AMD-RML Document 114 Filed 06/11/20 Page 11 of 11 PageID #: 1595



   respond to multiple iterations of the same insufficient complaint. Accordingly, I deny the

   plaintiff leave to amend his complaint.

                                             CONCLUSION

          The defendants’ motion to dismiss is granted and the plaintiff’s request to file a tenth

   amended complaint is denied. The case is dismissed with prejudice and the Clerk of Court is

   requested to close this case.

   SO ORDERED.
                                                         s/Ann M. Donnelly
                                                        ___________________________
                                                        Ann M. Donnelly
                                                        United States District Judge


   Dated: Brooklyn, New York
          June 11, 2020




                                                   11
